            Case 5:20-cv-02441-NC Document 1-4 Filed 04/09/20 Page 1 of 3

 1   Mark E. Ellis - 127159
     Lawrence K. Iglesias - 303700
 2   ELLIS LAW GROUP LLP
     1425 River Park Drive, Suite 400
 3   Sacramento, CA 95815
     Tei:(916)283-8820
 4   Fax:(916)283-8821
     mellis@ellislawgrp.com
 5   liglesias@eilislawgrp.com
 6   Attorneys for Defendant THE TEHAMA LAW GROUP,P.C.
 7

 8                                       UNITED STATES DISTRICT COURT

 9                             FOR THE NORTHERN DISTRICT OF CALIFORNIA

10

11    MARIA CONSUELO GRIEGO,Individually                     Case No.:
      and on behalf of all others similarly situated,
12                                                           Santa Clara Case No: 20CV363709
              Plaintiff,
13                                                           DEFENDANT THE TEHAMA LAW
      ►~                                                     GROUP,P.C.'S CERTIFICATE OF
14                                                           INTERESTED PARTIES
      THE TEHAMA LAW GROUP,P.C. a
15    California Corporation; KES NARBUTAS,
      individually and in his official capacity; ERIC
16    WILSON,individually and in his official
      capacity; MATTHEW WRIGHT,individually
17    and in his official capacity; PATELCO CREDIT
      UNION,a California corporation; and DOES 1
18    through 10, inclusive,
19            Defendants.
20

21           Pursuant to Civil L.R.3-15,the undersigned certifies that the following persons or entities, other

22   than the named parties, have a financial interest in the subject matter of this litigation or an interest that

23   could be substantially affected by the outcome ofthe proceeding:

24                            Entity                                       Relationship to Party
                                                                                 Plaintiff
25                 Maria Consuelo Griego
26                         Kes Narbutas                                          Defendant
27                                                                               Defendant
                           Eric Wilson
28

                                                         -1-
           DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
                    Case 5:20-cv-02441-NC Document 1-4 Filed 04/09/20 Page 2 of 3

          1
                               Matthew Wright                                       Defendant
          2
                             Patelco Credit Union                                   Defendant
          3

      4
              ~ Dated: Apri19,2020
      5
                                                         ELLIS LAW GROUP LLP
      6

      7                                                  By /s/Lawrence K. Iglesias
                                                           Lawrence K. Iglesias
      8                                                    Attorney for Defendant
                                                           THE TEHAMA LAW GROUP,P.C.
      9

     10

     11

 12

 13

 14

 15

 16

 17

 18

 19

20

21

22

23

24

25

26

27

28


                                                          -2-
                 DEFENDANT THE TEHAMA LAW GRO
                                                UP,P.C.'S NOTICE OF REMOVAL OF ACT
                                                                                   ION   TO FEDERAL COURT
                  Case 5:20-cv-02441-NC Document 1-4 Filed 04/09/20 Page 3 of 3

     1                                        CERTIFICATE OF SERVICE
 2                 I, Jan Hyde, declare:

 3                 I am a citizen of the United States, am over the age of eighteen years, and am not a party to or

 4        interested in the within entitled cause. My business address is 1425 River Park Drive, Suite 400,

 5        Sacramento, CA 95815.

 6                On Apri19, 2020, I served the following documents)on the parties in the within action:

 7             DEFENDANT THE TEHAMA LAW GROUP,P.C.'S CERTIFICATE OF INTERESTED
                                         PARTIES
 8

 9                    VIA ELECTRONIC SERVICE: The above-described documents) will be delivered
              X       electronically through the Court's ECF/PACER electronic filing system, as stipulated by
10                    ail parties to constitute personal service, to the following:

11                    BY MAIL:I am familiar with the business practice for collection and processing of mail.
                      The above-described documents) will be enclosed in a sealed envelope, with first class
12           X        postage thereon fully prepaid, and deposited with the United States Postal Service at
                      Sacramento, CA on this date, addressed as follows:
13                    BY HAND: The above-described documents) will be placed in a sealed envelope which
                      will be hand-delivered on this same date by                                   ,addressed as
14                    follows:
                      VIA FACSIMILE: The above-described documents) was transmitted via facsimile from
15                    the fax number shown on the attached facsimile report, at the time shown on the attached
                      facsimile report, and the attached facsimile report reported no.error in transmission and
16                    was properly issued from the transmitting facsimile machine, and a copy of same was
                      mailed, on this same date to the followin
17                    VIA OVERNIGHT SERVICE: The above-described documents) will be delivered by
                      overni ht service, to the foliowin
18

19        Fred W. Schwinn
          Raeon R. Roulston                                      MARIA CONSUELO GRIEGO
20        Matthew c. Salmonsen
21        Consumer Law Center, Inc.
          1435 Koll Circle
22        Suite 104
          San Jose, CA 95112-4610
23

24
                  I declare under penalty of perjury under the laws of the United States of America that the
25
         foregoing is a true and correct statement and that this Certificate was executed on Apri19,2020.
26

27                                                     By.           ~~       ~, ;~'
                                                         Jan Hyded~'             --
28

                                                           -3-
               DEFENDANT THE TEHAMA LAW GROUP,P.C.'S NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT
